      Case 7:20-cv-00250 Document 24 Filed on 04/06/21 in TXSD Page 1 of 2
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                       April 06, 2021
                               UNITED STATES DISTRICT COURT
                                                                                                    Nathan Ochsner, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      §
7.731 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; SYLVIA G. §
SALINAS a/k/a ELVA SYLVIA GUERRA §
SALINAS; MANUEL S. GUERRA; ROSA §
MARIA G. GUERRA; RUBEN ROBERTO § CIVIL ACTION NO. 7:20-cv-00250
GUERRA; MARIA DOLORES G. SAENZ; §
ELIZABETH D. GARCIA; JOEL A.          §
GUERRA III; ANNA G. MUNOZ a/k/a       §
ANA G. MUNOZ; DEBORAH ANN G.          §
PEREZ LUGO a/k/a DEBRA ANN G.         §
PEREZ LUGO; VERN VANDERPOOL; §
and AMEIDA SALINAS, Starr County Tax §
Assessor-Collector,                   §
                                      §
      Defendants.                     §

                                                   ORDER

        The Court now considers “Defendants Sylvia G. Salinas a/k/a Ms. Elva Sylvia Guerra
Salinas, Rosa Maria G. Guerra, Ruben Roberto Guerra, Maria Dolores G. Saenz, Joel A. Guerra
III, Anna G. Munoz a/k/a Ms. Anna G. Munoz, Manuel S. Guerra, Deborah Ann G. Perez Lugo
and Elizabeth Diana Garcia’s Unopposed Second Motion to Extend the Stay on Construction and
Motion to Extend the Stay on Condemnation Proceedings.”1 Because the motion is unopposed,2
the Court considers it as soon as practicable.3




1
  Dkt. No. 23.
2
  See id. at 5.
3
  LR7.2 (“Motions without opposition and their proposed orders must bear in their caption ‘unopposed.’ They will
be considered as soon as it is practicable.”).


1/2
      Case 7:20-cv-00250 Document 24 Filed on 04/06/21 in TXSD Page 2 of 2




        This case is an action by the United States to take land to construct and operate fencing,
roads, and related structures to secure the United States/Mexico southern international border.4
On January 20, 2021, President Joe Biden issued a proclamation entitled “Termination of
Emergency With Respect to the Southern Border of the United States and Redirection of Funds
Diverted to Border Wall Construction” which, among other things, directed the applicable
executive departments and agencies to “develop a plan for the redirection of funds concerning
the southern border wall” no later than March 21, 2021, and directed a pause on work on the
southern border wall while the plan was being developed.5 Upon Defendants’ unopposed motion
and consistent with the pause granted by the proclamation, the Court revised its scheduling
order.6 In the instant motion, Defendants explain that they have not received a plan or guidance
with respect to the southern border wall and therefore request an additional 60 day stay of all
deadlines.7
        “A district court has inherent power ‘to control the disposition of the causes on its docket
with economy of time and effort for itself, for counsel, and for litigants,’”8 but the Court must
not grant immoderate, indefinite, or unreasonable stays.9 Here, Defendants’ motion was filed
twelve days after the plan was to be developed and specifies no reason for why the plan was not
developed during the initial pause period or why a stay of 60 more days will be sufficient.
Accordingly, the Court does not find further stay warranted. Defendants’ motion10 is DENIED.
The deadlines issued in the Court’s February 3, 2021 order remain in place.11
        IT IS SO ORDERED.
        DONE at McAllen, Texas, this 6th day of April 2021.


                                                         ___________________________________
                                                                      Micaela Alvarez
                                                                 United States District Judge

4
  See Dkt. No. 1.
5
  Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).
6
  Dkt. No. 22.
7
  Dkt. No. 23 at 3–4, ¶ 8.
8
  United States v. Colomb, 419 F.3d 292, 299 (5th Cir. 2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254
(1936)).
9
  Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983).
10
   Dkt. No. 23.
11
   Dkt. No. 22.


2/2
